ORDER
Saris, Chief Judge.
Aleo’s motion for reconsideration of the Court’s order on summary judgment (Docket No. 78) is DENIED. Section 210(g)(2) of PURPA lays out the enforcement process by “[a]ny person” against an electric utility to “enforce any requirement” established by a state regulatory authority, 16 U.S.C. § 824a-3(g)(2). There is no federal statutory provision providing a private cause of action for damages against the utility independent of the PURPA enforcement scheme. Section 210(h)(1) applies only to Commission enforcement. Id. § 824a-3(h)(1).
Parties shall file proposed form of judgment by 2/6/2017.